DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 12/02/2019. Claims 1-8, and 13 are presented for examination.

Reason for Allowance
2.    Claims 1-8, and 13, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record,  Bae et al. (US 20120169848) discloses an image processing system includes a calculation unit, a reconstruction unit, a confidence map estimation unit and an up-sampling unit. The calculation unit is configured to calculate a phase difference between an emitted light and a first received light reflected from an object due to the emitted light, calculate an amplitude that indicates an intensity of the first received light and calculate an offset of the first received light. The reconstruction unit is configured to reconstruct the first received light based on the phase difference and provides a reconstruction error, the reconstruction error corresponding to intensity differences between sampling points of the first received light and corresponding sampling points of the reconstructed first received light. The confidence map estimation unit is configured to determine a confidence map based on the amplitude, the offset and the reconstruction error, the confidence map associated with a first input image generated based on the first received light, the first input image having a first resolution. The up-sampling unit is configured to perform a joint bilateral up-sampling on depth information of a first input image based on a confidence map of the first input image and a second input image with respect to an object and increase a first resolution of the first input image to a second resolution to provide an output image with the second resolution. See paragraphs 8, 20-22 and 121-125. 
	In contrast, Applicant's claimed invention provides a technique for accurately performing up-sampling in a device that measures a distance on the basis of a phase difference of light.
	At best, the Bae reference teaches performing up-sampling on depth information obtained from an input image, performing intensity conversion and/or adjustment on said image, so as to provide an output image with a second [and/or increased] resolution. However, the Bae reference fails to teach using continuous light reception data and intermittent light reception data to generate distance data for each of the plurality of continuous light pixels using an average value of the continuous light reception data for each of the pixel blocks, the continuous light reception data, and the intermittent light reception data as high-resolution distance data.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in claims 1-8, and 13 of the present application. 

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
05/06/2022